                                                                      FILED IN OPEN COURT         .n . f
                                                                      ON     ll- I {£- '~ 6Ya-t
                                                                           Peter A. Moore, Jr., Clerk
                                                                           US Distrtct Court
                        UNITED STATES DISTRICT COURT                       EasternOistrlct ofNC
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                     NO. 5:18-CR-421-BO


UNITED STATES OF AMERICA                             )
                                                     )
                vs.                                  ) WAIVER OF DETENTION HEARING
                                                     )
                                                     )
MARCUS JONES                                         )




        I, MARCUS JONES charged with an offense against the laws of the United States,
acknowledge that I have been informed by the Court of the Complaint, Information, Indictment, or
Motion for Revocation against me, of any Affidavit filed therewith, and the right to be represented
by counsel, all of which I fully understand, and I do hereby waive my rights to a Detention Hearing
in this case.




                                                     Defendant's Signature




                                                     Defense Counsel's Name PLEASE PRINT




                                                     Defense Counsel's Signature



                                                     Date
United States Magistrate Judge




            Case 5:18-cr-00421-BO Document 15 Filed 11/16/18 Page 1 of 1
